Court and a bench warrant was issued, and that, when officers attempted
                    to make contact with him at his residence in order to serve the bench
                    warrant, he refused to open the door or comply with the officers' directives.
                    The evidence shows that Marlow's conduct was not as good as required by
                    the conditions of probation, and we conclude the district court did not
                    abuse its discretion by revoking his probation. Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.




                                                                                        J.
                                                        Pickering


                                                        420r,
                                                        Parragifrre
                                                                                        J.



                                                                                        J.
                                                        Saitta


                    cc: Hon. Patrick Flanagan, District Judge
                         Washoe County Public Defender
                         Attorney General/Carson City
                         Washoe County District Attorney
                         Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) [947A    )4..